DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 2, lines 1-2. Examiner is suggesting “disposed adjacent the first end” to be written as “—disposed adjacent to the first end—"
Claim 3, lines 2-3. Examiner is suggesting “disposed adjacent the flap retaining surface” to be written as “—disposed adjacent to the flap retaining surface —"

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4,6-10, 12-16, and 21 are rejected under 35 U.S.C. 102(a)(1) and as being anticipated by Insley (US 2012/0167890 A1).

Regarding claim 1, Insley discloses an exhalation valve (14, see Fig 1-5), comprising: 
a valve seat (20, see Figs 1-5) comprising a first major surface (front facing side of valve seat 20), a second major surface (back facing side of valve seat 20), an orifice (30, see Figs 1-5) disposed between the first and second major surfaces of the valve seat (orifice extents between first and second major surfaces of valve seat 20, see Figs 1-5), and a valve seat axis (the axis that intersects perpendicularly through the planes tangent with where the first and second major surfaces lie/ the axis that intersects through orifice 30, see Figs 2 and 4) extending between a first end (the top end of valve seat 20, see Fig 1-5) and a second end (the bottom end of valve seat 20, see Fig 1-5) of the valve seat (20), wherein the orifice comprises a substantially circular shape in a plane defined by the first major surface of the valve seat (see Fig 1-4; orifice 30 is circular in shape and located in a plane relative to the front facing side of valve seat 20), wherein the valve seat further comprises a seal surface (the surfaces of valve seat 20 that come into contact with flap 22 to form a seal that prevent fluid flow from leaking through orifice 30 when flap 22 is in the closed position, see annotated Fig 3) and a flap retaining surface (27, see Figs 1-4; the surface relative to where flap 22 is retained) each disposed on the first major surface of the valve seat (seal surface and 27 are disposed on the front facing side of valve seat 20, see Figs 1-5), wherein the seal surface (see annotated Fig 3) circumscribes the orifice (30) and comprises a substantially 
a valve flap (22, see Figs 2 and 4) disposed over the seal surface and the orifice (30) and comprising a first end connected to the flap retaining surface (top end of flap 22, see Figs 2 and 4; top end of flap 22 located relative to the first end of valve seat 20), wherein the valve flap (22) is adapted to be sealed against the seal surface of the valve seat (20) when the exhalation valve (14) is disposed in a closed configuration such that fluid is prevented from flowing through the valve seat ([0055], see Figs 1-5; fluid flow is prevented when flap 22 is in closed position against seal surface), wherein a second end of the valve flap (bottom end of flap 22, see Figs 2 and 4; bottom end of flap 22 located relative to the second end of valve seat 20) is adapted to be spaced apart from the seal surface (Fig 2) when the exhalation valve (14) is disposed in an open configuration such that fluid can flow through the valve seat ([0055], see Figs 1-5; bottom end of flap 22 is capable of being disposed in an open configuration to allow fluid to flow through valve seat 20), and further wherein the valve flap comprises a curved shape in a plane orthogonal to the first major surface of the valve seat when the exhalation valve is disposed in the closed configuration (see flap 22 in Fig 2 and [0058]; flap 22 is capable of being curved in shape and located in a plane that is orthogonal relative to the front facing surface of valve seat 20 when in a closed configuration).

    PNG
    media_image1.png
    588
    734
    media_image1.png
    Greyscale

Regarding claim 2, Insley discloses the exhalation valve of claim 1, wherein the flap retaining surface (top end of flap 22, see Figs 2 and 4) is disposed adjacent the first end of the valve seat (top end of flap 22 is disposed adjacent relative to the top end of valve seat 20, see Figs 1-5). 
 
Regarding claim 3, Insley discloses the exhalation valve of claim 1, wherein the seal surface (the surfaces of valve seat 20 that come into contact with flap 22 to form a seal that prevent fluid flow from leaking through orifice 30 when flap 22 is in the closed position, see annotated Fig 3) comprises a trapezoidal portion (the outer perimeter portion and planar surface of the seal surface that together form a trapezoidal shape, see Fig 2 and 3, [0057]-[0058], and annotated Fig 3) (For purposes of clarity, the examiner notes that a trapezoid is a quadrilateral with only one pair of parallel sides. With that portion of the seal surface. Examiner further notes that the term trapezoidal portion is not clearly defined structurally in the current set of claims resulting in the examiner to interpret the current limitation broadly. Examiner is interpreting the trapezoidal portion as best described in page 14, lines 33-35 to page 15, lines 1-5 of the applicant’s specification. Examiner suggests that the overall structure of “the trapezoidal portion” and its location in relation relative to the structure of the valve seat and/or seal surface and flap be further defined in order to overcome the current rejection to the claim.) and an elliptical portion (portion of the seal surface that forms the perimeter of orifice 30 is elliptical, see Fig 2 and 3 [0057]-[0058] and annotated Fig 3) connected to the trapezoidal portion (both the trapezoidal portion and the elliptical portion are portions that make up the structure of the seal surface and are thus connected in order to form the overall/whole structure of the seal surface as described in this claim, claim 1, and annotated Fig 3, see Fig 2 and 3, [0057]-[0058], and annotated Fig 3) (For purposes of clarity, the examiner is interpreting the term “portion” to be defined as “an often limited part of a whole” as referred to by the Merriam-Webster’s dictionary definition), wherein the elliptical portion is disposed adjacent the flap retaining surface (27, see Figs 1-4; the surface relative to where flap 22 is retained) (the top area of the portion forming the outer perimeter of orifice 30 is disposed adjacent, relative to flap retaining surface 27, see Fig 2 and 3 ).

Regarding claim 4, Insley discloses the exhalation valve of claim 3, wherein the second end of the valve flap (bottom end of flap 22) is sealed against the trapezoidal portion of the seal surface when the exhalation valve is disposed in the closed configuration (the bottom end of flap 22 is capable of being sealed against the surfaces, inner surfaces of trapezoidal portion and the planar surface inside of the trapezoidal portion, of valve seat 20, that come into contact with flap 22 to form a seal that prevent 
 
Regarding claim 6, Insley discloses the exhalation valve of claim 1, wherein the flap retaining surface (27, see Figs 1-4; the surface relative to where flap 22 is retained) is substantially disposed in a first plane that forms an angle with the valve seat axis that is greater than 0 (the intersection of the plane tangent to the surface of the flap retaining surface 27 and the valve seat axis, as previously described in claim 1, forms an angle where said angle is greater than 0, see Fig 2).  

Regarding claim 7, Insley discloses the exhalation valve of claim 1.
Insley further discloses further comprising a valve cover (40, see Fig 6) adapted to be connected to the valve seat (20, see [0061]) and disposed over the valve flap (22, see [0061]) and at least a portion of the first major surface of the valve seat (40 is disposed over the front portion of the front facing side of valve seat 20, see [0061]).  

Regarding claim 8, Insley discloses the exhalation valve of claim 7, wherein the valve cover (40) comprises an opening (42) in fluid communication with the orifice (30) when the exhalation valve is disposed in the open configuration (see [0061]).  

Regarding claim 9, Insley discloses the exhalation valve of claim 1, wherein the orifice (30) comprises a first area in the plane defined by the first major surface of the valve seat (the 4 areas of orifice 30 divided by cross member 35 located relative to the plane defined by the front facing surface of the valve seat 20, see Fig 3), wherein the seal surface comprises a second area in the plane defined by the first major surface (the area of seal surface located relative to the plane defined by the front facing 

Regarding claim 10, Insley discloses the exhalation valve of claim 1, wherein a perimeter of the orifice (the perimeter of orifice 30) is spaced apart from the seal surface (the surfaces of valve seat 20 that come into contact with flap 22 to form a seal that prevent fluid flow from leaking through orifice 30 when flap 22 is in the closed position, see annotated Fig 3) a distance that is no greater than 0.5 cm as measured along the first major surface of the valve seat (the perimeter of orifice 30 is disposed radially inward from seal surface and is spaced apart no greater than 0.5cm from one another, see Figs 2-4, annotated Fig 3 and [0056]; additionally, examiner notes in [0057] that “the seal surface circumscribes or surrounds the orifice 30 to preclude passage of contaminates through the orifice when the valve is closed”, see [0057]) (the limitation “no greater than 0.5cm” is being interpreted as the preferred range being between 0.00cm – 0.50cm, looking at the Figures, annotated Figure,[0056], and [0057], perimeter of orifice 30 is directly adjacent to the seal surface, the surfaces of valve seat 20 that come into contact with flap 22 to form a seal that prevent fluid flow from leaking through orifice 30 when flap 22 is in the closed position, meaning that space between the two would be next to 0 cm and would thus read on the limitation of the two elements being spaced apart a distance that is no greater than 0.5cm.).   

Regarding claim 12, Insley discloses the exhalation valve of claim 1, wherein no greater than 75% of a perimeter of the orifice is coincident with the seal surface as measured in the plane defined by the first major surface of the valve seat (the perimeter of the orifice 30 is recessed relative to the seal surface and thus being no greater than 75% coincident relative to one another, [0056]-[0057]).

Regarding claim 13, Insley discloses the exhalation valve of claim 12, wherein no greater than 25% of the perimeter of the orifice is coincident with the seal surface as measured in the plane defined by the first major surface of the valve seat (the perimeter of the orifice 30 is recessed relative to the seal surface and thus being no greater than 25% coincident relative to one another, [0056]-[0056]).  
Regarding claim 14, Insley discloses the exhalation valve of claim 1, wherein the seal surface comprises a concave shape in a plane orthogonal to the first major surface of the valve seat (see Fig 2, [0058]).  

Regarding claim 15, Insley discloses the exhalation valve of claim 1, wherein the seal surface comprises a nonconstant height as measured in a direction normal to the first major surface of the valve seat (seal surface is capable of having a nonconstant height as measured in a direction normal to the front facing surface of valve seat 20; [0056]-[0058]).  

Regarding claim 16, Insley discloses the exhalation valve of claim 15, wherein a height of a first portion of the seal surface (the perimeter of seal surface, see Figs 2-4 and annotated Fig 3) adjacent the flap retaining surface is greater than a height of a second portion of the seal surface (cross member 35, see Fig 2-4) ([0056]-[0058]) disposed between a first end and a second end of the seal surface (cross member 35 is disposed between the top and bottom ends of seal surface, see Figs 1-5), wherein the first end of the seal surface is adjacent the first end of the valve seat (the top end of seal surface is located adjacent relative to the top end of valve seat 20, see Figs 1-5) and the second end of the seal surface is adjacent the second end of the valve seat (the bottom end of seal surface is located adjacent relative to the bottom end of valve seat 20, see Figs 1-5).  
 
Regarding claim 21, Insley discloses a filtering face mask (Fig 1), comprising: a mask body (12, see Fig 1) adapted to fit at least over the nose and mouth of a wearer to form an interior gas space when worn ([0028]); the exhalation valve of claim 1 (see rejection of claim 1), wherein the exhalation valve (14, see Figs 1-5) is in fluid communication with the interior gas space (exhalation valve 14 is in fluid communication with the interior gas space, [0018]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Insley (US 2012/0167890 A1).

Regarding claim 5, Insley discloses the exhalation valve of claim 4. 
Insley does not explicitly discloses wherein a width of the first end of the valve flap is less than a width of the second end of the valve flap as measured along a direction orthogonal to the valve seat axis.
the first width is less that the width of the second end of flap 44 as measured orthogonal relative to the valve seat axis described in claim 1) for the purpose of reducing the material exposed to the bending moment of the flap due to the momentum of the exhale flow stream ([0062]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the flap disclosed by Insley with the alternative embodiment flap as taught by Insley in order to reduce the material exposed to the bending moment of the flap due to the momentum of the exhale flow stream ([0062]).

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Insley (US 2012/0167890 A1).

Regarding claim 11, Insley discloses the exhalation valve of claim 10, wherein a portion of the perimeter of the orifice (the perimeter of orifice 30) is spaced apart from a portion of the seal surface a distance that measured along the first major surface of the valve seat (a portion of the seal surface the examiner is interpreting as a portion of the planar surface inside of the trapezoidal portion that is spaced apart from and not directly adjacent to the perimeter of orifice 30 and is located along the first major surface of the valve seat, the front facing side of valve seat 20, see Figs 1-3 and annotated Fig 3; [0056]-[0057])( the examiner is interpreting the term “portion” to be defined as “an often limited part of a whole” as referred to by the Merriam-Webster’s dictionary definition)  (a portion of the seal surface the examiner is interpreting as a portion of the planar surface inside of the trapezoidal portion that is  the examiner is interpreting the term “portion” to be defined as “an often limited part of a whole” as referred to by the Merriam-Webster’s dictionary definition).  
Insley does not explicitly disclose wherein the distance between the perimeter of the orifice and a portion of the seal surface is equal to 0.1 cm. 
Insley further discloses that the “the seal surface circumscribes or surrounds the orifice 30 to preclude passage of contaminates through the orifice when the valve is closed”, see [0057] meaning that the seal surface and the perimeter of the orifice are directly adjacent and further surrounds the orifice about the first major surface of the valve seat see Figs 1-3. The examiner further notes in [0058] that “The seal surface may reside on the top of a seal ridge 29 (FIG. 2) or it may be in planar alignment with the valve seat itself. The contact area of the seal surface preferably has a width great enough to form a seal with the flexible flap 22 but is not so wide as to allow adhesive forces—caused by condensed moisture or expelled saliva make the flexible flap 22 significantly more difficult to open.” The portion of the seal surface that the examiner is interpreting is any portion that the is spaced apart for the orifice and this portion is capable of being located at least 0.1cm (or 1mm) away from the perimeter of the orifice as it is just an arbitrary portion of the overall structure of the seal surface that the examiner is choosing as there is no further narrowing as to the importance or reasoning to the distance being spaced 0.1cm/1mm. Because of this, examiner contends that because the seal surface of Insley is in planar alignment with the valve seat itself and circumscribes or surrounds the orifice while being limited in its overall dismissions along said planar alignment, that picking said arbitrary portion of the seal surface that is 0.1cm/1mm away from the perimeter of the orifice would be an obvious modification to one of ordinary skill in the art to analogously create a properly function seal that prevents unintended flow to occur when in use [0056]-[0058]. Examiner further notes a lack of criticality or unexpected .

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Insley (US 2012/0167890 A1), in view of Martin (US 2005/0155607 A1).

Regarding claim 17, Insley discloses the exhalation valve of claim 1.
Insley does not explicitly disclose wherein the valve flap comprises two or more layers.
Martin teaches of an analogous exhalation valve (14, see Figs 1-8) having an analogous valve flap (22’, see Fig  8) wherein the valve flap comprises two or more layers ([0080]-[0082] and Fig 8) for the purpose of allowing a better seal to occur between the flexible flap and the seal surface under neutral conditions ([0081]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the flap disclosed by Insley with the flap having two or more layers as taught by Martin in order to allow a better seal to occur between the flexible flap and the seal surface under neutral conditions ([0081]) thus enhancing the overall device when in use.

Regarding claim 18, the modified Insley discloses the exhalation valve of claim 17.
As combined, Martin further discloses wherein the valve flap (22’, see Fig 8; Martin) further comprises an elastomer coating ([0086] and [0080]-[0082]; the outer layer of flap 22’ is capable of being elastomeric).  

Regarding claim 19, Insley discloses the exhalation valve of claim 1.
Insley does not explicitly disclose wherein the valve flap comprises a multilayer optical film. 
Martin teaches of an analogous exhalation valve (14, see Fig 1-8) having an analogous valve flap (22’, see Figs 8) wherein the valve flap comprises a multilayer optical film ([0073], [0087], [0090]-[0091]; second layer of flap is capable of being a glass or glass-ceramic material, a metal coating  blend with an elastomer, silicone rubber, poly(styrene-butadiene) rubber, or styrene-butadiene-styrene block copolymer elastomer and is thus considered as being a multilayer optical film as these materials are known in the art as being optical film layers for elastomers) (examiner notes that applicant references the teachings of Martin disclosing the of the optical film as being well known in the art in their specification on page 18, lines 1-3 and later refers to using styrene-butadiene-styrene block copolymer elastomer “SBS rubber” in one of their examples on pages 20, lines 28-30 to page 21, lines 1-2.) for the purpose of reinforcing the flap to prevent it from curling, thereby enhancing the overall sealing capabilities of the exhalation valve when in use ([0071]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the flap disclosed by Insley with the flap as taught by Martin in order to reinforce the flap to prevent it from curling, thereby enhancing the overall sealing capabilities of the exhalation valve when in use ([0071], [0073], [0090]-[0091]). 


Conclusion
US 2011/0139158 A1; US 5,687,767; US 6,834,649 B1 are considered pertinent because they relate to the applicant’s invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANT TYLER BENNETT whose telephone number is (571)272-3461. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRANT T BENNETT/               Examiner, Art Unit 3786                                                                                                                                                                                                                                                                                                                                                                             /KERI J NELSON/Primary Examiner, Art Unit 3786